DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond, US Patent 8371141.
Richmond teaches a jewelry apparatus comprising a freestanding frame 110 comprising a first side having a first planar surface 132, the first planar surface 132 comprising non-metallic material (such polymer, column 3, lines 51-56) and having a protruding lip 122; a first plate 140 adhesively secured to the first side 132 of the freestanding frame and over the first planar surface 132; a first magnetic panel 150 comprising a flexible material removably secured directly to the first plate 140 using magnetic forces and having similar dimensions and a shape to the first planar front surface 132 of the first side; and wherein the protruding lip 122 is formed as a continuous solid part of the polymer of the first planar surface and extending away from the first planar surface around an entire periphery of the first planar surface of the 

    PNG
    media_image1.png
    244
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    371
    media_image2.png
    Greyscale




The applicants disclose recites the “first side 102 may be comprised of HDPE plastic, wood, or any other material suitable for commercial signage”. Richmond teaches the first planar side can be formed of a non-magnetic and/or non-ferromagnetic alloy, e.g., a zinc alloy, any other metal or metal alloy, glass, rubber, polymer, ceramic, wood, etc. Since the applicant does not teach that constructing the first planar side of high density poly ethylene (HDPE) plastic solves any stated problem or is for any particular purpose, it appears that constructing the first planar side of any suitable material non-magnetic and/or non-ferromagnetic alloy material would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the first planar side of the apparatus taught by Richmond of any suitable material as a matter of design choice.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond, US Patent 8371141 in view of Angiuli, US 20080265082.
Richmond does not teach the first plate comprising steel.
Angiuli teaches a retractable ID badge holder comprising a housing 51 comprising a first side having a first planar surface 55, the first planar surface 55 comprising non-metallic material (plastic, aluminum, or other lightweight material, ¶0018) and having a protruding lip; a first plate 60 adhesively secured to the first side of the housing and over the first planar surface 55; a first magnetic panel 61 comprising a flexible material removably secured directly to the first plate 60 using magnetic forces and having similar dimensions and a shape to the first planar front surface of the first 
Angiuli teaches also teaches the first plate comprises steel. See claim 3.
Since Richmond teaches the first plate may be formed of any material capable of being ferromagnetic and since, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the first plate of the apparatus taught by Richmond of steel as taught by Angiuli as an know ferromagnetic material.

Allowable Subject Matter
Claims 4-9, 11, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631